DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 17/139159 filed 12/31/2020 were examined. Examiner filed a non-final rejection on 4/6/20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of detecting an object around a vehicle and displaying. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method, comprising: causing a user interface of an autonomous vehicle to present a portion of a navigation route of the autonomous vehicle; detecting an object in proximity to the autonomous vehicle based on output from one or more sensors of the autonomous vehicle; causing the user interface to present a representation of the object in the portion of the navigation route; identifying at least a first strategy to adjust a path in the navigation route to avoid the object and a second strategy to adjust the path in the navigation route to avoid the object; and causing the user interface to present a representation of the first strategy to adjust the path in the navigation route to avoid the object and a representation of the second strategy to adjust the path in the navigation route to avoid object.
The claim recites a series of steps and therefore is directed to a method, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept detecting an object around a vehicle, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. The additional step of displaying objects does not serve to take the judicial exception out of this category since the driving decision is claimed so broadly that it could refer to something as simple as displaying a warning to an occupant of a vehicle or displaying a path, which would be insignificant extra-solution activity (Prong one: YES, recites an abstract idea).
Other than reciting the use of user interference, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of a user interference is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The user interface are described in at least paragraph [0025, 0028, 0035 and 0042] of applicant’s specification as merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.


Regarding claim 2-5, 7-8, 10-12, 13-16 and 18-20, applicant merely specifying the display representation based on data collected does not change that a user could mentally gather and process the image data and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites an autonomous vehicle having sensors and computing system performing functionalities identical to those of the computing system of claim 1. The integration of a vehicle in claim 9 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 17, applicant recites an interface device having computing system performing functionalities identical to those of the computing system of claim 1. The integration of a vehicle in claim 17 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.


	Examiner’s note: a number of applicant’s claims overcome 35 USC 101. These claims are as follows:
Claim 6: The method of claim 1, further comprising: controlling the autonomous vehicle to perform one of the first strategy or the second strategy.
Claim 13: The autonomous vehicle of claim 9, wherein the memory further stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: 19P090001-US-02CON/CRSP-0014A controlling the autonomous vehicle to perform one of the first strategy or the second strategy.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4, 6-11, 13-15 and 17-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. [US 9,849,784 B1], hereinafter referred to as Chan.
 	As to Claim 1, 9 and 17, Chan discloses a method, comprising: causing a user interface of an autonomous vehicle to present a portion of a navigation route of the autonomous vehicle ([see at least abstract, column 1, lines 23-34 and column 17, lines 23-65], “A key component of an autonomous vehicle is the perception system, which allows the vehicle to perceive and interpret its surroundings during a trip. When the autonomous system is engaged, the system will make various decisions during the trip, for example, speed up, slow down, stop, etc. The operator may be unaware of the calculations or "reasoning" behind why the autonomous vehicle is taking some particular action. In order to feel safe and confident, the operator may want to know what the vehicle is planning to do in the immediate future”); detecting an object in proximity to the autonomous vehicle based on output from one or more sensors of the autonomous vehicle ([see at least column 17, lines 23-65], “In many examples, the vehicle's perception system 172 will detect significantly more objects in the vehicle's external environment than are useful or helpful to display to a passenger or occupant of the vehicle. Objects that are identified must therefore be filtered before representations of those objects are included in the display 900. By doing so, this will reduce the amount of "clutter" in the object display…even though pedestrian 862 is detected by vehicle 100, it may be out of a field of view presented in the scene display 910. Alternatively, if pedestrian 862 is within the field of view presented in the scene display, a representation of pedestrian 862 may not be displayed in the scene display because the pedestrian is not currently relevant to the vehicle, or rather, the location of pedestrian relative to the vehicle 100 is unlikely to affect vehicle 100's route to the destination or require some action by the one or more computing devices 110 in order to safely navigate vehicle 100 along the route…”); causing the user interface to present a representation of the object in the portion of the navigation route ([see at least column 17, lines 23-65], “In many examples, the vehicle's perception system 172 will detect significantly more objects in the vehicle's external environment than are useful or helpful to display to a passenger or occupant of the vehicle. Objects that are identified must therefore be filtered before representations of those objects are included in the display 900. By doing so, this will reduce the amount of "clutter" in the object display…even though pedestrian 862 is detected by vehicle 100, it may be out of a field of view presented in the scene display 910. Alternatively, if pedestrian 862 is within the field of view presented in the scene display, a representation of pedestrian 862 may not be displayed in the scene display because the pedestrian is not currently relevant to the vehicle, or rather, the location of pedestrian relative to the vehicle 100 is unlikely to affect vehicle 100's route to the destination or require some action by the one or more computing devices 110 in order to safely navigate vehicle 100 along the route…”); identifying at least a first strategy to adjust a path in the navigation route to avoid the object and a second strategy to adjust the path in the navigation route to avoid the object ([see at least column 17, lines 23-65], “In many examples, the vehicle's perception system 172 will detect significantly more objects in the vehicle's external environment than are useful or helpful to display to a passenger or occupant of the vehicle. Objects that are identified must therefore be filtered before representations of those objects are included in the display 900. By doing so, this will reduce the amount of "clutter" in the object display…even though pedestrian 862 is detected by vehicle 100, it may be out of a field of view presented in the scene display 910. Alternatively, if pedestrian 862 is within the field of view presented in the scene display, a representation of pedestrian 862 may not be displayed in the scene display because the pedestrian is not currently relevant to the vehicle, or rather, the location of pedestrian relative to the vehicle 100 is unlikely to affect vehicle 100's route to the destination or require some action by the one or more computing devices 110 in order to safely navigate vehicle 100 along the route…”); and causing the user interface to present a representation of the first strategy to adjust the path in the navigation route to avoid the object and a representation of the second strategy to adjust the path in the navigation route to avoid object ([see at least column 17, lines 23-65], “In many examples, the vehicle's perception system 172 will detect significantly more objects in the vehicle's external environment than are useful or helpful to display to a passenger or occupant of the vehicle. Objects that are identified must therefore be filtered before representations of those objects are included in the display 900. By doing so, this will reduce the amount of "clutter" in the object display…even though pedestrian 862 is detected by vehicle 100, it may be out of a field of view presented in the scene display 910. Alternatively, if pedestrian 862 is within the field of view presented in the scene display, a representation of pedestrian 862 may not be displayed in the scene display because the pedestrian is not currently relevant to the vehicle, or rather, the location of pedestrian relative to the vehicle 100 is unlikely to affect vehicle 100's route to the destination or require some action by the one or more computing devices 110 in order to safely navigate vehicle 100 along the route…”).  

As to Claim 2 and 10, Chan discloses a method, further comprising: determining whether to present the representation of the object on the user interface, wherein the determination is based on at least one of a type of the object or a position of the object relative to the autonomous vehicle, and wherein the user interface is caused to selectively present the representation of the object in the portion of the navigation route based on the determination ([see at least column 17, lines 23-65], “In many examples, the vehicle's perception system 172 will detect significantly more objects in the vehicle's external environment than are useful or helpful to display to a passenger or occupant of the vehicle. Objects that are identified must therefore be filtered before representations of those objects are included in the display 900. By doing so, this will reduce the amount of "clutter" in the object display…even though pedestrian 862 is detected by vehicle 100, it may be out of a field of view presented in the scene display 910. Alternatively, if pedestrian 862 is within the field of view presented in the scene display, a representation of pedestrian 862 may not be displayed in the scene display because the pedestrian is not currently relevant to the vehicle, or rather, the location of pedestrian relative to the vehicle 100 is unlikely to affect vehicle 100's route to the destination or require some action by the one or more computing devices 110 in order to safely navigate vehicle 100 along the route…”).  

As to Claim 3 and 18, Chan discloses a method, wherein the determination is further based on a predicted change in position of the object relative to the autonomous vehicle ([see at least column 17, lines 23-65], “In many examples, the vehicle's perception system 172 will detect significantly more objects in the vehicle's external environment than are useful or helpful to display to a passenger or occupant of the vehicle. Objects that are identified must therefore be filtered before representations of those objects are included in the display 900. By doing so, this will reduce the amount of "clutter" in the object display…even though pedestrian 862 is detected by vehicle 100, it may be out of a field of view presented in the scene display 910. Alternatively, if pedestrian 862 is within the field of view presented in the scene display, a representation of pedestrian 862 may not be displayed in the scene display because the pedestrian is not currently relevant to the vehicle, or rather, the location of pedestrian relative to the vehicle 100 is unlikely to affect vehicle 100's route to the destination or require some action by the one or more computing devices 110 in order to safely navigate vehicle 100 along the route…”).  
  
As to Claim 4, 11 and 19, Chan discloses a method, wherein the first strategy to adjust the path in the navigation route to avoid the object is presented as a primary strategy and the second strategy to adjust the path in the navigation route to avoid the object is presented as a backup strategy for use if the primary strategy becomes unviable ([see at least column 17, lines 23-65], “In many examples, the vehicle's perception system 172 will detect significantly more objects in the vehicle's external environment than are useful or helpful to display to a passenger or occupant of the vehicle. Objects that are identified must therefore be filtered before representations of those objects are included in the display 900. By doing so, this will reduce the amount of "clutter" in the object display…even though pedestrian 862 is detected by vehicle 100, it may be out of a field of view presented in the scene display 910. Alternatively, if pedestrian 862 is within the field of view presented in the scene display, a representation of pedestrian 862 may not be displayed in the scene display because the pedestrian is not currently relevant to the vehicle, or rather, the location of pedestrian relative to the vehicle 100 is unlikely to affect vehicle 100's route to the destination or require some action by the one or more computing devices 110 in order to safely navigate vehicle 100 along the route…”).  

As to Claim 6 and 13, Chan discloses a method, further comprising: controlling the autonomous vehicle to perform one of the first strategy or the second strategy ([see at least column 17, lines 23-65], “In many examples, the vehicle's perception system 172 will detect significantly more objects in the vehicle's external environment than are useful or helpful to display to a passenger or occupant of the vehicle. Objects that are identified must therefore be filtered before representations of those objects are included in the display 900. By doing so, this will reduce the amount of "clutter" in the object display…even though pedestrian 862 is detected by vehicle 100, it may be out of a field of view presented in the scene display 910. Alternatively, if pedestrian 862 is within the field of view presented in the scene display, a representation of pedestrian 862 may not be displayed in the scene display because the pedestrian is not currently relevant to the vehicle, or rather, the location of pedestrian relative to the vehicle 100 is unlikely to affect vehicle 100's route to the destination or require some action by the one or more computing devices 110 in order to safely navigate vehicle 100 along the route…”).  

As to Claim 7, 14 and 20, Chan discloses a method, further comprising: in response to the path in the navigation route of the autonomous vehicle being adjusted based on the object, causing the user interface to present an indication of the path as adjusted that depicts avoidance of the representation of the object ([see at least column 17, lines 23-65], “In many examples, the vehicle's perception system 172 will detect significantly more objects in the vehicle's external environment than are useful or helpful to display to a passenger or occupant of the vehicle. Objects that are identified must therefore be filtered before representations of those objects are included in the display 900. By doing so, this will reduce the amount of "clutter" in the object display…even though pedestrian 862 is detected by vehicle 100, it may be out of a field of view presented in the scene display 910. Alternatively, if pedestrian 862 is within the field of view presented in the scene display, a representation of pedestrian 862 may not be displayed in the scene display because the pedestrian is not currently relevant to the vehicle, or rather, the location of pedestrian relative to the vehicle 100 is unlikely to affect vehicle 100's route to the destination or require some action by the one or more computing devices 110 in order to safely navigate vehicle 100 along the route…”).  

As to Claim 8 and 15, Chan discloses a method, further comprising: causing the user interface to present an indication of a state of a traffic control device for the portion of the navigation route of the autonomous vehicle ([see at least column 17, lines 23-65], “In many examples, the vehicle's perception system 172 will detect significantly more objects in the vehicle's external environment than are useful or helpful to display to a passenger or occupant of the vehicle. Objects that are identified must therefore be filtered before representations of those objects are included in the display 900. By doing so, this will reduce the amount of "clutter" in the object display…even though pedestrian 862 is detected by vehicle 100, it may be out of a field of view presented in the scene display 910. Alternatively, if pedestrian 862 is within the field of view presented in the scene display, a representation of pedestrian 862 may not be displayed in the scene display because the pedestrian is not currently relevant to the vehicle, or rather, the location of pedestrian relative to the vehicle 100 is unlikely to affect vehicle 100's route to the destination or require some action by the one or more computing devices 110 in order to safely navigate vehicle 100 along the route…”).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 5, 12 and 16   are rejected under 35 U.S.C. 103(a) as being unpatentable over Chan et al. [US 9,849,784 B1], hereinafter referred to as Chan, in view of Grauer [US 2017/0270375 A1], hereinafter referred to as Grauer.
	As to Claim 5 and 12, Chan discloses a all the limitation as stated above. 
	Chan does not explicitly disclose confidence level associated with each strategy
. However Grauer teaches confidence level associated with each strategy ([see at least 0062], “Different types of indications may be provided for different detected objects, in accordance with detection metrics or other relevant criteria. For example, display 110 may present different objects with different visual characteristics, based on their respective confidence level or reliability (i.e., the validity or veracity of the object detection and/or object classification), such as by using a first color to represent a "highly reliable" object detection while using a second color to represent a "less reliable" object detection.”). Both Chan and Grauer illustrate similar methods in which detect, classify and monitor detect objects surrounding a vehicle.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the Chan system, to incorporate confidence engendering indication that the autonomous vehicle has detected the object, as taught by Grauer, for the purpose of increasing customer confidence on what the vehicle is detecting in order to feel safe and confident on the vehicles actions.

As to Claim 16, Grauer discloses autonomous vehicle of claim 9, the user interface device being a heads-up display ([see at least 0030], “display 110 may be a head-up display (HUD), such as a HUD integrated in a vehicle windshield of a vehicle-mounted imaging system.”)
  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668